Name: Commission Regulation (EEC) No 398/86 of 19 February 1986 fixing the amount of the additional aid for dried fodder set provisionally since 1 December 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 2 . 86 Official Journal of the European Communities No L 45/ 11 COMMISSION REGULATION (EEC) No 398/86 of 19 February 1986 fixing the amount of the additional aid for dried fodder set provisionally since 1 December 1984 in certain calculations that involve the threshold price for barley, and also the monthly increases in that price ; whereas for the purpose of fixing the additional aid for dried fodder the same figures should be used ; Whereas the figures arrived at on the above basis are such that the amounts set provisionally must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 (3) thereof, Whereas by Regulations (EEC) No 3364/84 (3), (EEC) No 3704/84 (4), (EEC) No 263/85 0, (EEC) No 526/85 (% (EEC) No 838/85 0, (EEC) No 11 18/85 (8), (EEC) No 1441 /85f), (EEC) No 1786/85 (10), (EEC) No 2171 /85 ("), (EEC) No 2467/85 (12), (EEC) No 2746/85 (13), (EEC) No 3044/85 (14) and (EEC) No 3362/85 (15), the Commission provisionally set the amount of the aid for dried fodder ; whereas this provisional fixing was necessitated by the absence of Regulations fixing the guide prices for dried fodder and the threshold price for barley for the 1985/86 marketing year.; Whereas by Regulation (EEC) No 131 5/85 (16), the Council fixed the flat-rate production aid and the guide price for dried fodder for the 1985/86 marketing year ; Whereas Commission Regulation (EEC) No 2124/85 of 26 July 1985 on precautionary measures in the cereals sector other than durum wheat (17) set the price to be used HAS ADOPTED THIS REGULATION : Article 1 The aid amounts set provisionally for dried fodder in the Annexes to Regulations (EEC) No 3364/84, (EEC) No 3704/84, (EEC) No 263/85, (EEC) No 526/85, (EEC) No 838/85, (EEC) No 1118/85, (EEC) No 1441 /85, (EEC) No 1786/85, (EEC) No 2171 /85, (EEC) No 2467/85, (EEC) No 2746/85, (EEC) No 3044/85 and (EEC) No 3362/85 are, from the date of the entry into force of each of these Regulations, replaced by the amounts annexed hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1986. For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 142, 30 . 5 . 1978 , p . 1 . 2) OJ No L 362, 31 . 12. 1985, p . 8 . 3) OJ No L 313 , 1 . 12 . 1984, p . 34 . 4) OJ No L 341 , 29 . 12. 1984, p . 43 . Ã  OJ No L 28 , 1 . 2. 1985, p . 30 . 6) OJ No L 62, 1 . 3 . 1985, p . 26 . ^ OJ No L 91 , 30 . 3 . 1 985, p . 35. 8) OJ No L 118 , 1 . 5. 1985, p . 28 . ') OJ No L 144, 1 . 6 . 1985, p . 28 . ,0) OJ No L 169, 29 . 6 . 1985, p . 28 . ") OJ No L 203, 1 . 8 . 1985, p . 39 . I2) OJ No L 234, 31 . 8 . 1985, p . 38 . ,3) OJ No L 259 , 1 . 10 . 1985, p . 48 . 14) OJ No L 290, 1 . 11 . 1985, p . 40 . 15) OJ No L 321 , 30 . 11 . 1985, p . 38 16) OJ No L 137, 27 . 5 . 1985, p . 28 . 17) OJ No L 198 , 30 . 7. 1985, p . 31 . No L 45/ 12 Official Journal of the European Communities 22. 2 . 86 ANNEX I. Additional aid applicable from 1 December 1984 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 54,009 27,005 Additional aid in case of advance fixing for the month of : (ECU/tonne) January 1985 49,157 24,579 February 1985 48,740 24,370 March 1985 48,740 24,370 April 1985 45,117 22,559 May 1985 0 0 0 June 1985 0 0 0 July 1985 0 0 0 August 1985 0 0 0 September 1985 (') 0 0 October 1985 (') 0 0 0 In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . II . Additional aid applicable from 1 January 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 45,601 22,801 Additional aid in case of advance fixing for the month of : (ECU/tonne) February 1985 45,452 22,726 March 1985 45,452 22,726 April 1985 41,835 20,918 May 1985 47,288 23,644 June 1985 47,288 23,644 July 1985 45,972 22,986 August 1985 44,533 22,267 September 1985 (') 0 0 October 1985 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . 22. 2 . 86 Official Journal of the European Communities No L 45/ 13 III . Additional aid applicable from 1 February 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 42,812 21,406 Additional aid in case of advance fixing for the month of : (ECU/tonne) March 1985 43,093 21,547 April 1985 44,874 22,437 May 1985 48,420 24,210 June 1985 48,420 24,210 July 1985 46,817 23,409 August 1985 45,378 , 22,689 September 1985 42,147 21,074 October 1985 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . IV. Additional aid applicable from 1 March 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 58,987 29,494 Additional aid in case of advance fixing for the month of : (ECU/tonne) April 1985 61,335 30,668 May 1985 63,740 31,870 June 1985 63,740 31,870 July 1985 73,669 36,835 August 1985 72,230 36,115 September 1985 69,336 34,668 October 1985 (') 0 0 November 1985 (') 0 0 December 1985 (') 0 0 January 1985 (') 0 0 February 1985 (') 0 0 March 1985 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . No L 45/ 14 Official Journal of the European Communities 22 . 2 . 86 V. Additional aid applicable from 1 April 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 61,224 30,612 Additional aid in case of advance fixing for the month of : (ECU/tonne) May 1985 61,395 30,698 June 1985 61,176 30,588 July 1985 70,063 35,032 August 1985 68,624 34,312 September 1985 65,896 32,948 October 1985 (') 0 0 November 1985 (') 0 0 December 1985 (') 0 0 January 1 986 (') 0 0 February 1986 (') 0 0 March 1986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . VI . Additional aid applicable from 1 May 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 68,087 34,044 Additional aid in case of advance fixing for the month of : (ECU/tonne) June 1985 78,471 39,236 July 1985 80,829 40,415 August 1985 79,390 39,695 September 1985 76,925 38,463 October 1985 77,317 38,659 November 1985 75,483 37,742 December 1985 75,483 37,742 January 1986 (') 0 0 February 1986 (') 0 0 March 1986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . 22. 2 . 86 Official Journal of the European Communities No L 45/ 15 VII . Additional aid applicable from 1 June 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Fodder otherwise dried Protein concentrates ex 23.06 B ex 12.10 B Additional aid 74,944 37,472 Additional aid in case of advance fixing for the month of : (ECU/tonne) July 1985 78,954 39,477' August 1985 77,261 38,631 September 1985 74,743 37,372 October 1985 75,654 37,827 November 1985 (') 0 0 December 1985 (') 0 0 January 1 986 (') 0 0 February 1986 (') 0 0 March 1986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . VIII . Additional aid pplicable from 1 July 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Fodder otherwise dried Protein concentrates ex 23.06 B ex 12.10 B Additional aid 73,809 36,905 Additional aid in case of advance fixing for the month of : (ECU/tonne) August 1985 75,608 37,804 September 1985 74,986 37,493 October 1985 74,779 37,390 November 1985 74,483 37,242 December 1985 74,483 37,242 January 1986 (') 0 0 February 1 986 (') 0 0 March 1986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . No L 45/ 16 Official Journal of the European Communities 22. 2 . 86 IX. Additional aid applicable from 1 August 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 74,375 37,188 Additional aid in case of advance fixing for the month of : (ECU/tonne) September 1985 72,849 36,425 October 1985 71,876 35,938 November 1985 71,163 35,582 December 1985 71,163 35,582 January 1986 (') 0 0 February 1986 (') 0 0 March 1 986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . X. Additional aid applicable from 1 September 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 67,005 33,503 Additional aid in case of advance fixing for the month of : (ECU/tonne) October 1985 67,385 33,693 November 1985 67,324 33,662 December 1985 67,324 33,662 January 1986 61,228 30,614 February 1986 61,228 30,614 March 1986 61,228 30,614 22. 2 . 86 Official Journal of the European Communities No L 45/ 17 XI . Additional aid applicable from 1 October 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 59,387 29,694 Additional aid in case of advance fixing for the month of : (ECU/tonne) November 1985 58,881 29,441 December 1985 58,881 29,441 January 1986 52,212 26,106 February 1986 52,212 26,106 March 1986 52,212 26,106 XII . Additional aid applicable from 1 November 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 67,383 33,692 Additional aid in case of advance fixing for the month of : (ECU/tonne) December 1985 67,240 33,620 January 1986 61,754 30,877 February 1986 61,754 30,877 March 1986 61,754 30,877 April 1986 0 0 0 May 1986 (') 0 0 June 1986 0 0 0 July 1986 0 0 0 August 1986 0 0 0 September 1986 (') 0 0 October 1986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . No L 45/ 18 Official Journal of the European Communities 22. 2 . 86 XIII . Additional aid applicable from 1 December 1985 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 56,077 28,039 Additional aid in case of advance fixing for the month of : (ECU/tonne) January 1986 51,897 25,949 February 1986 51,684 25,842 March 1986 53,006 26,503 April 1986 (2) 56,497 28,249 May 1986 (2) 57,095 28,548 June 1986 (2) 57,095 28,548 July 1986 0 0 0 August 1986 0 0 0 September 1986 (') 0 0 October 1 986 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . (2) Subject to the fixing for the 1986/87 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 .